DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda et al. (US 7,604,279 B2).
Regarding claim 1, Masuda et al. disclose a windscreen (Fig. 1, 100 with Fig. 5, 50); and a mounting arrangement (Fig. 5 and col. 5 ln. 3-4 describes “the movable windscreen apparatus for motorcycles mounted on a motorcycle“, i.e. a mounting arrangement exists) for mounting the windscreen to a body of the motor vehicle for deployment from a first position (Fig. 5, 50 illustrated by dashed lines) to a second position (col. 1 ln. 64-65 teaches that “the windscreen is held in its raised position”, i.e. the windscreen may be deployed to a second position) the second position being upwardly displaced from the first position (Fig. 5 reproduced below illustrates the second position of 50 is upward from the first position of 50 illustrated by the dashed lines).  
[AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    756
    692
    media_image1.png
    Greyscale

As to claim 2, Masuda et al. disclose wherein the mounting arrangement includes at least one telescoping assembly, each telescoping assembly (Fig. 4B, 10, 20, 23 with Fig. 5, 40) of the at least one telescoping assembly having a first portion for mounting to the body of the motor vehicle and a second portion mounted to the windscreen (col. 5 ln. 20-24 disclose “the pair of slide rails 10 is described. The pair of slide rails 10 holds the screen 50 in a slidable manner via the pair of carrier plates 20 (which will be described later) disposed in a sliding space“, i.e. the slide rails 10 produce a telescoping assembly as evidenced by screen 50 sliding via carrier plates within a sliding space).
Regarding claim 3, Masuda et al. disclose wherein the at least one telescoping assembly includes first and second telescoping assemblies (Fig. 4B, first and second instance of 23).  
As to claim 7, Masuda et al. disclose wherein the first portions of the first and second telescoping assemblies (Fig. 4B, 10, 20, 23 with Fig. 5, 40) are rotatably mountable to the body of the motor vehicle such that the windscreen is rotatable relative to the body of the motor vehicle (col. 6 ln. 56-60 describes the rotation of 40 which will facilitate the movement of the windscreen from 1 position to another position and also produces slight rotation of the windscreen 50 relative to the vehicle as illustrated in figure 5) .  
Regarding claim 8, Masuda et al. disclose further comprising at least one tether (Fig. 1, 31-32) having a first end attached to the windscreen and a second end for attachment to the body of the motor vehicle (col. 6 ln. 52-55 describes the indirect attachment of tethers 31 and 32 to the windscreen and the vehicle).  
As to claim 11, Masuda et al. disclose the windscreen mounted to the body of the motor vehicle with the at least one telescoping assembly (col. 5 ln. 20-24 disclose “the pair of slide rails 10 is described. The pair of slide rails 10 holds the screen 50 in a slidable manner via the pair of carrier plates 20 (which will be described later) disposed in a sliding space“, i.e. the slide rails 10 produce a telescoping assembly as evidenced by screen 50 sliding via carrier plates within a sliding space).
Regarding claim 12, Masuda et al. disclose wherein the motor vehicle is selected from a group consisting of powered two wheelers and powered three wheelers (col. 8 ln. 39-45).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 7,604,279 B2) in view of Spence (US 8,245,809 B2).
Masuda et al. disclose the claimed invention including a windscreen arrangement with a windscreen that is deployed from a first position to a second position and deployment of the windscreen from the first position to the second position.  
Masuda et al. do not explicitly disclose a pyrotechnic arrangement and a gas generator for deploying the windscreen nor at least one inflatable tube and an inflatable cushion.
However, Spence discloses a pyrotechnic device (Fig. 1, 21) which releases energy to move a windshield from one position to another position (col. 3 ln. 1-2); a pyrotechnic device which will generate sufficient gas (col. 3 ln. 11-12); an inflatable tube (Fig. 2, 30) or an inflatable cushion (col. 3 ln. 3-6) surrounding a portion of the windshield (Fig. 1, 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the windscreen arrangement of Masuda et al. to include a pyrotechnic device and gas generator and an inflatable tube or cushion as taught in Spence in order to facilitate the deployment of the windscreen from a first position to a second position and to provide further energy absorption, respectively.

Allowable Subject Matter
Claims 14-20 are allowed.
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsuda et al. (US 2009/0195011 A1) disclose a windscreen arrangement for a motor vehicle which is configured for adjustment from a first position to a second position that us upwardly displaced from the first position.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/September 14, 2022

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612